Citation Nr: 0616434	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, 
including degenerative disc disease and sciatica of the left 
leg, secondary to a service connected-seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
                      


INTRODUCTION

The veteran had active military duty from April 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's application 
to reopen a claim for secondary service connection for a low 
back disability.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

The Board decision below reopens the veteran's claim for 
secondary service connection for a low back disability.  This 
matter is further addressed in the remand appended to this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a rating decision dated in September 1994, the 
veteran's claim for secondary service connection for a lumbar 
spine disability was denied; a timely notice of disagreement 
was not received to initiate an appeal from this 
determination.

2.  Some of the evidence received since the September 1994 RO 
decision denying service connection for a lumbar spine 
disability is not cumulative of previously considered 
evidence and, when considered with evidence previously 
assembled, is significant enough that it must be considered 
in order to fairly decide the claim.   





CONCLUSION OF LAW

Evidence received since the September 1994 RO decision 
denying the veteran's application to reopen his claim for 
service connection for a low back disability is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimants address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005). 

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen his 
claim for service connection for a low back disability.  
Therefore, no further development is needed with respect to 
this threshold question.  The claim is further addressed in 
the remand below.  



New and Material Evidence

Following discharge from service, the veteran complained of 
back pain (February 1972 statement).  By a rating decision 
dated in August 1985, the RO denied his claim for service 
connection for a low back disability.  The denial was based 
on the finding that that the veteran's low back pain was 
caused by a congenital fusion of the lumbar spine.  The RO 
further found that there was no evidence of trauma or 
aggravation of the condition beyond its natural progression 
during active duty.  The veteran did not appeal this 
decision.  In December 1992, the RO granted service 
connection for his seizure disorder.  He has since submitted 
subsequent applications to reopen his claim for service 
connection for a disability of the lumbar spine on the 
grounds that it was aggravated during service, or in the 
alternative, by the service-connected seizure disorder.  See 
February 2003 statement.

In April 1993, the RO reopened the veteran's claim and denied 
it on the merits.  The RO found that his low back disability 
was a developmental condition that existed prior to entry 
into service, and there was no evidence of permanent 
aggravation during service beyond its natural progression.  A 
rating decision dated in September 1994 denied secondary 
service connection for a low back disability.  The veteran 
did not appeal this decision.

In May 1999, the veteran submitted an application to reopen 
his claim for service connection for a low back disability 
secondary to his service-connected seizure disorder.  

The September 1994 RO decision denying reopening the 
veteran's claim for service connection for a lumbar spine 
disability is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105.  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The RO September 1994 rating decision denied reopening the 
veteran's claim for secondary service connection for a low 
back disability based on the absence of evidence showing a 
significant back injury as a result of the service-connected 
seizures.  The evidence on file at the time of the September 
1994 RO decision included service medical records, which 
showed that upon induction into service, the clinician who 
evaluated the veteran noted that x-rays of the lumbar spine 
revealed a congenital back fusion at L-4, L-5 and S-1.  The 
service clinical records also revealed complaints of low back 
pain, with the history of a congenital fusion, along with an 
impression of an acute sprain of the low back.  The report of 
the separation examination includes a diagnosis of chronic 
back pain.  Additional previously considered evidence 
includes post-service medical records that reflect that 
during episodes of seizures, the veteran had landed on his 
back, and medical evidence of a diagnosis of degenerative 
joint disease of the lumbar spine.     

The evidence received since the September 1994 RO decision 
includes clinical reports that contain complaints of back 
pain radiating to his left leg; x-rays of the lumbar spine 
that revealed congenital fusion with mild spondylosis and 
minor degenerative facet disease; a medical statement from a 
private physician received in April 2001, which states that 
it is possible that severe force caused by repeated seizures 
or falling from a height, could result in a spinal injury; a 
medical report that linked the veteran's low back pain to 
falls cause by seizures, albeit based upon history provided 
by the veteran, and a VA medical examination report wherein 
the examiner found it was less likely than not that the 
degenerative arthritis of the lumbosacral was causally 
related to a seizure disorder.  Additionally, the veteran 
submitted a January 1972 medical report that includes a 
diagnosis of degenerative disc disease at L4-5.  It was noted 
within parenthesis that the latter could be secondary to 
trauma.  Such evidence, while equivocal, is relevant to the 
claim that the veteran's low back disability was caused or 
aggravated by falls associated with his service-connected 
seizure disorder.  

The Board finds that some of the evidence submitted after the 
September 1994 RO decision noted above was not previously 
submitted to agency decisionmakers and, when considered with 
evidence previously assembled, bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, and it is so 
significant that it must be considered in order to fairly 
decide the claim. 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition in effect at the time the veteran filed his claim 
is not to require the claimant to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the claimant's claim.  Id.  Accordingly, the 
claim for service connection for a low back disability, to 
include degenerative joint and disc disease of the lumbar 
spine and sciatica of the left lower extremity, is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability, to include 
degenerative joint and disc disease of the lumbar spine and 
sciatica of the left lower extremity, is reopened; the appeal 
is granted to this extent only. 


REMAND

Although the evidence shows that the veteran has a congenital 
spine condition that, by definition, pre-existed active duty, 
service connection can be established based upon in-service 
aggravation of the pre-existing low back disability or by 
showing that it was aggravated by trauma associated with his 
service-connected seizure disorder.  While the most recent VA 
medical opinion addresses whether the lumbar spine disability 
is causally related to the seizure disorder, and the opinion 
weighs against that aspect of the claim, the issue of 
aggravation by either service or the seizure disorder was not 
addressed at that time.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Id.  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In view of the foregoing medical evidence and cited legal 
authority, it is the Board's judgment that an addendum to the 
May 2002 orthopedic evaluation that includes opinions 
addressing the questions of in-service aggravation and 
aggravation on a secondary basis is warranted.  See 38 
U.S.C.A. § 5103(A)(d) (west 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  It is pertinent to note that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for a lumbar 
spine disability, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for his lumbar spine 
disability.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  




In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for service connection for a 
lumbar spine disability.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
his lumbar spine disability, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The claims folder should be returned 
to VA examiner who performed the May 2002 
VA evaluation to prepare an addendum to 
that examination report.  Following a 
review of the veteran's claims file, to 
include all service and post-service 
medical records, the examiner should be 
asked to answer the following questions:  
(a) Whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's low back disability 
increased in severity during service and, 
if so, indicate by a yes or no answer 
whether the low back disability was 
chronically worsened beyond its natural 
progression during service; and (b) 
Whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's low back disability was 
caused or aggravated by any falls or other 
trauma associated with his service-
connected seizure disorder.  

The clinician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition, 
beyond its natural progression, versus a 
temporary flare- up of symptoms.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any question 
without resort to speculation, he or she 
should so indicate.

If the examiner who performed the May 
2002 VA examination is no longer 
available, then the veteran should be 
scheduled for an appropriate VA 
examination by another clinician, who 
should address the above questions.  If 
such an examination is necessary, then 
the claims file should be made 
available to the examiner for review in 
connection with the examination.

4.  The RO should then review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a low back disability 
with consideration of the law and 
regulations relating to in-service 
incurrence or aggravation (38 U.S.C.A. 
§§ 1110, 1153; 3.303, 3.306) and 
secondary service connection (3.310(a); 
Allen, supra).  

6.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


